DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 appears to be the same as claim language newly added to claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21, it is unclear whether the adhesive is different from the adhesive of claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (U.S. Pub. No. 2013/0180997) in view of Browning (U.S. Patent No. 9,303,816) and Tomek (U.S. Patent No. 4798754).
Regarding Claim 1, Hopkins et al. discloses a containment unit (Figure 8), comprising: a geotextile material having an upper surface, a lower surface, and an outer perimeter 1002 (figure 10); a wall assembly adhered to the upper surface of the geotextile material and on the outer perimeter of the geotextile material 804/1004 (Figure 10), wherein the wall assembly is disposed on top of all outer edges of the geotextile material, to form a base structure (Figure 10), the wall assembly comprising a foam material 1004 (Figure 10); and a layer of elastomeric material sprayed onto the base structure such that the elastomeric material is substantially uniformly applied to all of the outer surfaces of the wall assembly and the geotextile material (paragraph 27), wherein the elastomeric material penetrates and is absorbed into the geotextile material and the material of the wall assembly and encapsulates the base structure (paragraph 27).  Hopkins et al. does not disclose an open-cell foam material or a non-uniformly applied adhesive.  However, Browning teaches an open-cell foam (Column 9, lines 55-64) and Tomek teaches a non-uniformly applied adhesive (Column 3, lines 15-21).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hopkins et al. to include an open-cell foam and non-uniformly applied adhesive, as taught by Browning and Tomek, in order to provide a more flexible material and a fluid permeably attachment.
Regarding Claim 2, Browning teaches the open-cell foam material is a memory foam material (Column 9, lines 55-64).
Regarding Claim 3, Browning teaches the open-cell foam material is permeable to the elastomeric material (Column 9, lines 55-64).
Regarding Claim 4, Browning teaches the open-cell foam material is a polyurethane foam (Column 9, lines 55-64).
Regarding Claim 6, Hopkins et al. discloses the wall assembly comprises an interior side wall that extends substantially perpendicularly from the geotextile material (figure 10).  
Regarding Claim 7, Hopkins et al. teaches all the limitations substantially as claimed except for the wall assembly comprises two or more segments that are adhered to one another via an adhesive, wherein the open-cells of the open-cell foam material of the two or more segments are in open fluid communication with each other and the geotextile material.  However, Browning teaches the wall assembly comprises two or more segments that are adhered to one another via an adhesive (figure 2; column 11, lines 7-15), wherein the open-cells of the open-cell foam material of the two or more segments are in open fluid communication with each other and the geotextile material (Figure 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hopkins et al. to include two or more segments in open fluid communication with each other, as taught by Browning, in order to allow for varying sizes of the assembly.
Regarding Claim 8, Hopkins et al. discloses the layer of elastomeric material creates a fluid impermeable barrier that penetrates and is absorbed into the open-cell foam material of the base structure and adheres directly to the lower surface of the geotextile material (paragraph 27, figure 10).
Regarding Claim 9, Hopkins et al. discloses the elastomeric material is polyurea, wherein the polyurea at least partially penetrates the upper surface and the lower surface of the geotextile material ([paragraph 27).
Regarding Claim 11, Hopkins et al. discloses a containment unit (Figure 8), comprising: a liner having an outer perimeter 1002 (Figure 10); a wall assembly adhered to an upper surface on the outer perimeter of the liner 804/1004 (Figure 10), wherein the wall assembly is disposed on top of all outer edges of the liner, to form a base structure (Figure 10), the wall assembly and the liner comprising a foam material 1004 (Figure 10); and a layer of elastomeric material sprayed onto the base structure such that the elastomeric material is substantially uniformly applied to all of the outer surfaces of the wall assembly and the liner (paragraph 27), and wherein the elastomeric material penetrates and is absorbed into the foam material of the wall assembly and the liner and encapsulates the base structure (paragraph 27).  Hopkins et al. does not disclose an open-cell foam material or a fluid permeable adhesive.  However, Browning teaches an open-cell foam (Column 9, lines 55-64) and Tomek teaches a fluid permeable adhesive (due to spacing; column 3, lines 15-21).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hopkins et al. to include an open-cell foam, as taught by Browning and Tomek, in order to provide a more flexible material and ability for fluid to permeate the adhesive.
Regarding Claim 12, Browning teaches the open-cell foam material is a polyurethane foam (column 9, lines 55-64).
Regarding Claim 13, Browning teaches the wall assembly is adhered to the liner via a fluid permeable adhesive (column 11, lines 7-15).
Regarding Claim 14, Hopkins et al. teaches all the limitations substantially as claimed except for the wall assembly comprises two or more segments that are adhered to one another via a second fluid permeable adhesive.  However, Browning teaches the wall assembly comprises two or more segments that are adhered to one another via an adhesive (figure 2, column 11, lines 7-15) and Tomek teaches being permeable (Column 3, lines 15-21).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hopkins et al. to include two or more segments adhered with an adhesive, as taught by Browning and Tomek, in order to allow for strongly attaching segments to form varying sizes of the assembly and ability for fluid to permeate the adhesive.
Regarding Claim 15, Hopkins et al. discloses the elastomeric material layer is a fluid impermeable barrier layer that at least partially penetrates the open-cell foam material of the wall assembly and the liner, and the elastomeric material is polyurea (paragraph 27).
Claims 16-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (U.S. Pub. No. 2013/0180997) in view of Browning (U.S. Patent No. 9,303,816) and Kerep (U.S. Pub. No. 20140203018).
Regarding Claims 16 and 21, Hopkins et al. discloses a method of constructing a containment unit, the method comprising: forming a wall assembly 804 (figure 10), each of the wall segments comprising a foam material 1004 (figure 10); connecting the wall assembly to an upper surface of an outer perimeter of a liner 1002 (figure 10) such that the wall assembly is disposed on top of all outer edges of the geotextile material, to form a base structure (figure 10), the liner comprising a geotextile material or a foam material (paragraph 33); and spraying the base structure with an elastomeric material to form the containment unit (paragraph 27), wherein the elastomeric material is substantially uniformly applied to all of outer surfaces of the wall assembly and the liner (paragraph 27), and wherein the elastomeric material penetrates and is absorbed into the material of the liner and the material of the wall assembly and encapsulates the base structure (paragraph 27, figure 10).  Hopkins et al. does not disclose connecting two or more wall segments of an open-cell foam material to form a wall assembly or an adhesive selected from the group consisting of a natural rubber, a synthetic rubber, a polybutadiene and a polyacrylate and combination thereof.  However, Browning teaches connecting two or more wall segments of an open-cell foam material to form a wall assembly (figure 2; column 11, lines 7-15) and Kerep teaches an adhesive selected from the group consisting of a natural rubber, a synthetic rubber, a polybutadiene and a polyacrylate and combination thereof (paragraph 143).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hopkins et al. to include two or more segments of an open-cell foam and adhesive, as taught by Browning and Kerep, in order to be flexible while allowing for varying sizes of the assembly and fluid permeability.
Regarding Claim 17, Browning teaches the open-cell foam material is a polyurethane foam (Column 9, lines 55-64).
Regarding Claim 19, Browning teaches connecting the wall assembly to the upper surface of the outer perimeter of the liner comprises gluing the wall assembly to the upper surface with an adhesive (column 11, lines 7-15).
Regarding Claim 20, Hopkins et al. discloses the elastomeric material comprises polyurea (paragraph 27).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (U.S. Pub. No. 2013/0180997) in view of Browning (U.S. Patent No. 9,303,816), Tomek (U.S. Patent No. 4798754) and Powell (CA2772439).
Regarding Claim 5, Hopkins et al., Browning and Tomek teach all the limitations substantially as claimed except for the wall assembly has a height of at least about 1 inch and the geotextile material has a density from about 4 oz/yd2 to about 16 oz/yd2.  However, Powell teaches a density from about 4 oz/yd2 to about 16 oz/yd2 (paragraph 2).  Therefore, it would have bene obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hopkins et al., Browning and Tomek to include a density as above, as taught by Powell, in order to provide a strong and durable wall assembly.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (U.S. Pub. No. 2013/0180997) in view of Browning (U.S. Patent No. 9,303,816), Tomek (U.S. Patent No. 4798754) and Hansen et al. (U.S. Patent No. 7,896,182).
Regarding Claim 10, Hopkins et al., Browning and Tomek teach all the limitations substantially as claimed except for the layer of polyurea has a thickness of about 30 mil to about 150 mil.  However, Hansen et al. teaches for the layer of polyurea has a thickness of about 30 mil to about 150 mil (column 5, lines 9-10).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hopkins et al., Browning and Tomek, in order to provide a strong layer to prevent liquid to seep through.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.V/Examiner, Art Unit 3733                            

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733